Case 1:19-cv-02495-PAB-NYW Document 43 Filed 09/08/20 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-02495-PAB-NYW

  MILE HIGH LABS, INC.,

                 Plaintiff,

  v.

  WARRENDER ENTERPRISE, INC. d/b/a LIFTED LIQUIDS,

                 Defendant.



                          NOTICE OF DISMISSAL WITH PREJUDICE


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Mile High Labs, Inc.

  (“Mile High”) dismisses all claims and this action with prejudice, with each party to bear its own

  attorney’s fees and costs.

  Dated: September 8, 2020                          Respectfully submitted,



                                                    s/Jacob A. Rey
                                                    Marissa S. Ronk
                                                    Jacob A. Rey
                                                    Wheeler Trigg O’Donnell LLP
                                                    370 Seventeenth Street, Suite 4500
                                                    Denver, CO 80202-5647
                                                    Telephone: 303.244.1800
                                                    Facsimile: 303.244.1879
                                                    Email: ronk@wtotrial.com
                                                            rey@wtotrial.com

                                                    Attorneys for Plaintiff
                                                    Mile High Labs, Inc.
Case 1:19-cv-02495-PAB-NYW Document 43 Filed 09/08/20 USDC Colorado Page 2 of 2




                          CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on September 8, 2020, I electronically filed the foregoing
  NOTICE OF DISMISSAL WITH PREJUDICE with the Clerk of Court using the CM/ECF
  system which will send notification of such filing to the following email addresses:

        •      Marsha Marie Piccone
               mpiccone@foxrothschild.com

        •      Marc C. Smith
               mcsmith@foxrothschild.com

        •      Risa B. Brown
               rbrown@foxrothschild.com



                                          s/ Jacob A. Rey
